
	

113 HR 5646 IH: United States Optimal Use of Trade to Develop Outerwear and Outdoor Recreation Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5646
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Reichert (for himself, Mr. Blumenauer, Mr. Thompson of California, Mr. Paulsen, Mr. Polis, and Mr. Walden) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To provide for duty-free treatment of certain recreational performance outerwear, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the United States Optimal Use of Trade to Develop Outerwear and Outdoor Recreation Act or the U.S. OUTDOOR Act.
		2.FindingsCongress finds the following:
			(1)The outdoor industry generates $646,000,000,000 in consumer spending annually and directly supports
			 6,000,000 jobs.
			(2)Outdoor activities are vitally important to the health and well-being of the people of the United
			 States.
			(3)Duty rates on recreational performance apparel are among the highest duty rates imposed by the
			 United States Government, with duties on some recreational performance
			 apparel as high as 28.2 percent.
			(4)The duties currently imposed by the United States on recreational performance apparel were set in
			 an era during which high rates of duty were intended to protect the
			 production of other apparel in the United States, and before the
			 technologies and innovations that create today's recreational performance
			 apparel industry were developed.
			(5)In July 2007, the United States International Trade Commission confirmed, in USITC Publication
			 3937, that recreational performance apparel produced in the United States
			 makes up less than 1 percent of the total recreational performance apparel
			 market.
			(6)The elimination of duties on the importation of certain recreational performance apparel would
			 provide an economic benefit to United States consumers of outdoor products
			 and would promote increased participation in healthy and active
			 lifestyles.
			3.Knit apparel and accessories
			(a)DefinitionsThe Additional U.S. Note to Chapter 61 of the Harmonized Tariff Schedule of the United States is
			 amended—
				(1)in the heading, by striking Additional U.S. Note and inserting Additional U.S. Notes; and
				(2)by adding at the end the following new notes:
					
						2. (a)For purposes of this chapter, the term recreational performance outerwear means trousers (including, but not limited to, paddling pants, ski or snowboard pants, and ski or
			 snowboard pants intended for sale as parts of ski-suits), coveralls and
			 bib overalls, and jackets (including, but not limited to, full zip
			 jackets, paddling jackets, ski jackets, and ski jackets intended for sale
			 as parts of ski-suits), windbreakers, and similar articles (including
			 padded, sleeveless jackets) composed of knit fabrics of cotton, wool,
			 hemp, bamboo, silk, or manmade fiber, or a combination of such fibers,
			 that are either water-resistant or treated with plastics, or both, with
			 critically sealed seams, and with 5 or more of the following features:
							(i)Insulation for cold weather protection.
							(ii)Pockets, at least one of which has a zippered, hook and loop, or other type of closure.
							(iii)Elastic, drawcord, or other means of tightening around the waist or leg hems, including hidden leg
			 sleeves with a means of tightening at the ankle for trousers and
			 tightening around the waist or bottom hem for jackets.
							(iv)Venting, not including grommet(s).
							(v)Articulated elbows or knees.
							(vi)Reinforcement in one of the following areas: the elbows, shoulders, seat, knees, ankles, or cuffs.
							(vii)Weatherproof closure at the waist or front.
							(viii)Multi-adjustable hood or adjustable collar.
							(ix)Adjustable powder skirt, inner protective skirt, or adjustable inner protective cuff at sleeve hem.
							(x)Construction at the arm gusset that utilizes fabric, design, or patterning to allow radial arm
			 movement.
							(xi)Odor control technology.The term recreational performance outerwear does not include occupational outerwear or garments with an outer surface of looped pile.(b)For purposes of this Note, the following terms have the following meanings:
							(i)The term water-resistant means that a garment must have a water resistance (see ASTM designations D 3779–81 and D 3781–79)
			 such that, under a head pressure of 600 millimeters, not more than 1.0
			 gram of water penetrates after two minutes when tested in accordance with
			 the current version of AATCC Test Method 35. The water resistance of the
			 garment is the result of a rubber or plastics application to the outer
			 shell, lining, or inner lining.
							(ii)The term treated with plastics refers to textile fabrics impregnated, coated, covered, or laminated with plastics, as described
			 in Note 2 to chapter 59.
							(iii)The term sealed seams means seams that have been covered by means of taping, gluing, bonding, cementing, fusing,
			 welding, or a similar process so that water cannot pass through the seams
			 when tested in accordance with the current version of AATCC Test Method
			 35.
							(iv)The term critically sealed seams means—
								(A)for jackets, windbreakers, and similar articles (including padded, sleeveless jackets), sealed
			 seams that are sealed at the front and back yokes, or at the shoulders,
			 arm holes, or both, where applicable; and
								(B)for trousers, overalls and bib overalls and similar articles, sealed seams that are sealed at the
			 front (up to the zipper or other means of closure) and back rise.
								(v)The term insulation for cold weather protection means insulation with either synthetic fill, down, a laminated thermal backing, or other lining
			 for thermal protection from cold weather.
							(vi)The term venting refers to closeable or permanent constructed openings in a garment (excluding front, primary
			 zipper closures and grommet(s)) to allow increased expulsion of built-up
			 heat during outdoor activities. In a jacket, such openings are often
			 positioned on the underarm seam of a garment but may also be placed along
			 other seams in the front or back of a garment. In trousers, such openings
			 are often positioned on the inner or outer leg seams of a garment but may
			 also be placed along other seams in the front or back of a garment.
							(vii)The term articulated elbows or knees refers to the construction of a sleeve (or pant leg) to allow improved mobility at the elbow (or
			 knee) through the use of extra seams, darts, gussets, or other means.
							(viii)The term reinforcement refers to the use of a double layer of fabric or section(s) of fabric that is abrasion-resistant
			 or otherwise more durable than the face fabric of the garment.
							(ix)The term weatherproof closure means a closure (including, but not limited to, laminated or coated zippers, storm flaps, or other
			 weatherproof construction) that has been reinforced or engineered in a
			 manner to reduce the penetration or absorption of moisture or air through
			 an opening in the garment.
							(x)The term multi-adjustable hood or adjustable collar means, in the case of a hood, a hood into which is incorporated two or more draw cords, adjustment
			 tabs, or elastics, or, in the case of a collar, a collar into which is
			 incorporated or at least one draw cord, adjustment tab, elastic, or
			 similar component, to allow volume adjustments around a helmet, or the
			 crown of the head, neck, or face.
							(xi)The terms adjustable powder skirt and inner protective skirt refer to a partial lower inner lining with means of tightening around the waist for additional
			 protection from the elements.
							(xii)The term arm gusset means construction at the arm of a gusset that utilizes an extra fabric piece in the under arm
			 usually diamond- or triangular-shaped, design, or pattern to allow radial
			 arm movement.
							(xiii)The term radial arm movement refers to unrestricted, 180-degree range of motion for the arm while wearing performance
			 outerwear.
							(xiv)The term odor control technology means the incorporation into a fabric or garment of materials, including, but not limited to,
			 activated carbon, silver, copper, or any combination thereof, capable of
			 adsorbing, absorbing, or reacting with human odors, or effective in
			 reducing the growth of odor-causing bacteria.
							(xv)The term occupational outerwear means outerwear garments, including uniforms, designed or marketed for use in the workplace or at
			 a worksite to provide durable protection from cold or inclement weather
			 and/or workplace hazards, such as fire, electrical, abrasion, or chemical
			 hazards, or impacts, cuts, punctures, or similar hazards.
							3.For purposes of this chapter, the importer of record shall maintain internal import records that
			 specify upon entry whether garments claimed as recreational performance
			 outerwear have an outer surface that is water-resistant, treated with
			 plastics, or a combination thereof, and shall further enumerate the
			 specific features that make the garments eligible to be classified as
			 recreational performance outerwear..
				(b)Tariff classificationsChapter 61 of the Harmonized Tariff Schedule of the United States is amended as follows:
				(1)By striking subheading 6101.20.00 and inserting the following, with the article description for
			 subheading 6101.20 having the same degree of indentation as the article
			 description for subheading 6101.20.00 (as in effect on the day before the
			 date of the enactment of this Act):
					
						
							
								
									6101.20Of cotton:
									6101.20.05Recreational performance outerwearFree50%
									6101.20.10Other15.9%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)50%.
				(2)By striking subheadings 6101.30.10 through 6101.30.20 and inserting the following, with the article
			 description for subheading 6101.30.05 having the same degree of
			 indentation as the article description for subheading 6101.30.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6101.30.05Recreational performance outerwearFree35%
									Other:
									6101.30.10Containing 25 percent or more by weight of leather 5.6%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 5% (AU)35%
									Other:
									6101.30.15Containing 23 percent or more by weight of wool or fine animal hair38.6¢/kg + 10%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)77.2¢/kg + 54.5%
									6101.30.20Other28.2%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)72%.
				(3)By striking subheadings 6101.90.05 through 6101.90.90 and inserting the following, with the article
			 description for subheading 6101.90.01 having the same degree of
			 indentation as the article description for subheading 6101.90.05 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6101.90.01Recreational performance outerwearFree45%
									Other:
									6101.90.05Of wool or fine animal hair61.7¢/kg + 16%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 8% (AU)24.6¢/kg + 6.4% (OM)77.2¢/kg + 54.5%
									6101.90.10Containing 70 percent or more by weight of silk or silk waste0.9%Free (AU, BH, CA, CL, CO, E, IL, J, JO, KR, MA, MX, OM, P, PA, PE, SG)45%
									6101.90.90Other5.7%Free (BH, CA, CL, CO, E*, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 5.1% (AU)45%.
				(4)By striking subheading 6102.10.00 and inserting the following, with the article description for
			 subheading 6102.10 having the same degree of indentation as the article
			 description for subheading 6102.10.00 (as in effect on the day before the
			 date of the enactment of this Act):
					
						
							
								
									6102.10Of wool or fine animal hair:
									6102.10.05Recreational performance outerwearFree68.3¢/kg + 54.5%
									6102.10.10Other55.9¢/kg + 16.4%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 8% (AU) 22.3¢/kg + 6.5% (OM)68.3¢/kg + 54.5%.
				(5)By striking subheading 6102.20.00 and inserting the following, with the article description for
			 subheading 6102.20 having the same degree of indentation as the article
			 description for subheading 6102.20.00 (as in effect on the day before the
			 date of the enactment of this Act):
					
						
							
								
									6102.20Of cotton:
									6102.20.05Recreational performance outerwearFree 50%
									6102.20.10Other15.9%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)50%.
				(6)By striking subheadings 6102.30.05 through 6102.30.20 and inserting the following, with the article
			 description for subheading 6102.30.01 having the same degree of
			 indentation as the article description for subheading 6102.30.05 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6102.30.01Recreational performance outerwearFree35%
									Other:
									6102.30.05Containing 25 percent or more by weight of leather5.3%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 4.7% (AU)35%
									Other:
									6102.30.10Containing 23 percent or more by weight of wool or fine animal hair64.4¢/kg + 18.8%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)68.3¢/kg + 54.5%
									6102.30.20Other28.2%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)72%.
				(7)By striking subheadings 6102.90.10 and 6102.90.90 and inserting the following, with the article
			 description for subheading 6102.90.05 having the same degree of
			 indentation as the article description for subheading 6102.90.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6102.90.05Recreational performance outerwearFree45%
									Other:
									6102.90.10Containing 70 percent or more by weight of silk or silk waste0.9%Free (AU, BH, CA, CL, CO, E, IL, J, JO, KR, MA, MX, OM, P, PA, PE, SG)45%
									6102.90.90Other5.7%Free (BH, CA, CL, CO, E*, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 5.1% (AU)45%.
				(8)By striking subheadings 6103.41.10 and 6103.41.20 and inserting the following, with the article
			 description for subheading 6103.41.05 having the same degree of
			 indentation as the article description for subheading 6103.41.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6103.41.05 Recreational performance outerwearFree77.2¢/kg + 54.5%
									Other:
									6103.41.10Trousers, breeches and shorts61.1¢/kg + 15.8%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 8% (AU) 24.4¢/kg + 6.3% (OM)77.2¢/kg + 54.5%
									6103.41.20Bib and brace overalls13.6%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 8% (AU) 5.4% (OM)54.5%.
				(9)By striking subheadings 6103.42.10 and 6103.42.20 and inserting the following, with the article
			 description for subheading 6103.42.05 having the same degree of
			 indentation as the article description for subheading 6103.42.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									 6103.42.05Recreational performance outerwearFree45%
									Other:
									6103.42.10Trousers, breeches and shorts16.1%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)45%
									6103.42.20Bib and brace overalls10.3%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)90%.
				(10)By striking subheadings 6103.43.10 through 6103.43.20, and the superior text to subheading
			 6103.43.10, and inserting the following, with the article description for
			 subheading 6103.43.05 having the same degree of indentation as the
			 superior text to subheading 6103.43.10 (as in effect on the day before the
			 date of the enactment of this Act):
					
						
							
								
									6103.43.05Recreational performance outerwear Free77.2¢/kg + 54.5%
									Other:
									Trousers, breeches and shorts:
									6103.43.10Containing 23 percent or more by weight of wool or fine animal hair58.5¢/kg + 15.2%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)77.2¢/kg + 54.5%
									6103.43.15Other28.2%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)72%
									6103.43.20Bib and brace overalls14.9%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)72%.
				(11)By striking subheadings 6103.49 through 6103.49.80 and inserting the following, with the article
			 description for subheading 6103.49 having the same degree of indentation
			 as the article description for subheading 6103.49 (as in effect on the day
			 before the date of the enactment of this Act):
					
						6103.49Of other textile materials:Of artificial fibers: 6103.49.05Recreational performance outerwearFree72%Other:6103.49.10Trousers, breeches and shorts28.2%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)72%6103.49.20Bib and brace overalls13.6%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)72%6103.49.40Containing 70 percent or more by weight of silk or silk waste0.9%Free (AU, BH, CA, CL, CO, E, IL, J, JO, KR, MA, MX, OM, P, PA, PE, SG)35%6103.49.80Other5.6%Free (BH, CA, CL, CO, E*, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 5% (AU)35%.
				(12)By striking subheading 6104.61.00 and inserting the following, with the article description for
			 subheading 6104.61 having the same degree of indentation as the article
			 description for subheading 6104.61.00 (as in effect on the day before the
			 date of the enactment of this Act):
					
						
							
								
									6104.61Of wool or fine animal hair:
									6104.61.05Recreational performance outerwearFree54.5%
									6104.61.10Other14.9%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 8% (AU) 5.9% (OM)54.5%.
				(13)By striking subheadings 6104.62.10 and 6104.62.20 and inserting the following, with the article
			 description for subheading 6104.62.05 having the same degree of
			 indentation as the article description for subheading 6104.62.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6104.62.05Recreational performance outerwearFree90%
									Other:
									6104.62.10Bib and brace overalls10.3%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 90%
									6104.62.20Other14.9%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 90%.
				(14)By striking subheadings 6104.63.10 through 6104.63.20 and inserting the following, with the article
			 description for subheading 6104.63.05 having the same degree of
			 indentation as the article description for subheading 6104.63.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6104.63.05Recreational performance outerwearFree72%
									Other:
									6104.63.10Bib and brace overalls14.9%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 72%
									Other:
									6104.63.15Containing 23 percent or more by weight of wool or fine animal hair14.9%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 54.5%
									6104.63.20Other28.2%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 72%.
				(15)By striking subheadings 6104.69 through 6104.69.80 and inserting the following, with the article
			 description for subheading 6104.69 having the same degree of indentation
			 as the article description for subheading 6104.69 (as in effect on the day
			 before the date of the enactment of this Act):
					
						
							
								
									6104.69Of other textile materials:
									Of artificial fibers:
									 6104.69.05Recreational performance outerwearFree72%
									Other:
									6104.69.10Bib and brace overalls13.6%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)72%
									6104.69.20Trousers, breeches and shorts28.2%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)72%
									6104.69.40Containing 70 percent or more by weight of silk or silk waste0.9%Free (AU, BH, CA, CL, CO, E, IL, J, JO, KR, MA, MX, OM, P, PA, PE, SG)60%
									6104.69.80Other5.6%Free (BH, CA, CL, CO, E*, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 5% (AU)60%.
				(16)By striking subheadings 6112.20.10 and 6112.20.20 and inserting the following, with the article
			 description for subheading 6112.20.05 having the same degree of
			 indentation as the article description for subheading 6112.20.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6112.20.05 Recreational performance outerwearFree72%
									Other:
									6112.20.10Of man-made fibers28.2%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)72%
									6112.20.20Other8.3%Free (BH, CA, CL, CO, E*, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 7.4% (AU)90%.
				(17)By striking subheadings 6113.00.10 and 6113.00.90 and inserting the following, with the article
			 description for subheading 6113.00.05 having the same degree of
			 indentation as the article description for subheading 6113.00.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6113.00.05Recreational performance outerwearFree65%
									Other:
									6113.00.10Having an outer surface impregnated, coated, covered, or laminated with rubber or plastics material
			 which completely obscures the underlying fabric3.8%Free (AU, BH, CA, CL, CO, E, IL, JO, KR, MA, MX, OM, P, PA, PE, SG)65%
									6113.00.90Other7.1%Free (AU, BH, CA, CL, CO, E*, IL, JO, KR, MA, MX, OM, P, PA, PE, SG)65%.
				(18)By striking subheading 6114.20.00 and inserting the following, with the article description for
			 subheading 6114.20 having the same degree of indentation as the article
			 description for subheading 6114.20.00 (as in effect on the day before the
			 date of the enactment of this Act):
					
						
							
								
									6114.20Of cotton:
									6114.20.05Recreational performance outerwearFree90%
									6114.20.10Other10.8%Free (BH, CA, CL, CO, IL, JO, MA, MX, OM, P, PA, PE, SG) 8% (AU) 4.3% (KR)90%.
				(19)By striking subheadings 6114.30.10 through 6114.30.30 and inserting the following, with the article
			 description for subheading 6114.30.05 having the same degree of
			 indentation as the article description for subheading 6114.30.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6114.30.05Recreational performance outerwearFree 90%
									Other:
									6114.30.10Tops28.2%Free (BH, CA, CL, CO, IL, JO, MA, MX, OM, P, PA, PE, SG) 8% (AU)19.7% (KR)90%
									6114.30.20Bodysuits and bodyshirts32%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)90%
									6114.30.30Other14.9%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)90%.
				(20)By striking subheadings 6114.90.05 through 6114.90.90 and inserting the following, with the article
			 description for subheading 6114.90.01 having the same degree of
			 indentation as the article description for subheading 6114.90.05 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6114.90.01Recreational performance outerwear Free90%
									Other:
									6114.90.05Of wool or fine animal hair12%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 8% (AU) 4.8% (OM)90%
									6114.90.10Containing 70 percent or more by weight of silk or silk waste0.9%Free (AU, BH, CA, CL, CO, E, IL, J, JO, KR, MA, MX, OM, P, PA, PE, SG)60%
									6114.90.90Other5.6%Free (BH, CA, CL, CO, E*, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 5% (AU)60%.
				4.Apparel articles and accessories of other materials, not knitted or crocheted
			(a)NotesThe Additional U.S. Notes to chapter 62 of the Harmonized Tariff Schedule of the United States are
			 amended—
				(1)in Additional U.S. Note 2—
					(A)by striking For purposes of subheadings and all that follows through 6211.20.15 and inserting For purposes of this chapter;
					(B)by striking garments classifiable in those subheadings and inserting a garment; and
					(C)by striking D 3600-81 and inserting D3779–81; and
					(2)by adding at the end the following new notes:
					
						3. (a)For purposes of this chapter, the term recreational performance outerwear means trousers (including, but not limited to, paddling pants, ski or snowboard pants, and ski or
			 snowboard pants intended for sale as parts of ski-suits), coveralls and
			 bib overalls, and jackets (including, but not limited to, full zip
			 jackets, paddling jackets, ski jackets, and ski jackets intended for sale
			 as parts of ski-suits), windbreakers, and similar articles (including
			 padded, sleeveless jackets) composed of knit fabrics of cotton, wool,
			 hemp, bamboo, silk, or manmade fiber, or a combination of such fibers,
			 that are either water-resistant or treated with plastics, or both, with
			 critically sealed seams, and with 5 or more of the following features:
							(i)Insulation for cold weather protection.
							(ii)Pockets, at least one of which has a zippered, hook and loop, or other type of closure.
							(iii)Elastic, drawcord, or other means of tightening around the waist or leg hems, including hidden leg
			 sleeves with a means of tightening at the ankle for trousers and
			 tightening around the waist or bottom hem for jackets.
							(iv)Venting, not including grommet(s).
							(v)Articulated elbows or knees.
							(vi)Reinforcement in one of the following areas: the elbows, shoulders, seat, knees, ankles, or cuffs.
							(vii)Weatherproof closure at the waist or front.
							(viii)Multi-adjustable hood or adjustable collar.
							(ix)Adjustable powder skirt, inner protective skirt, or adjustable inner protective cuff at sleeve hem.
							(x)Construction at the arm gusset that utilizes fabric, design, or patterning to allow radial arm
			 movement.
							(xi)Odor control technology.The term recreational performance outerwear does not include occupational outerwear or garments with an outer surface of looped pile.(b)For purposes of this Note, the following terms have the following meanings:
							(i)The term water-resistant means that a garment must have a water resistance (see ASTM designations D 3779–81 and D 3781–79)
			 such that, under a head pressure of 600 millimeters, not more than 1.0
			 gram of water penetrates after two minutes when tested in accordance with
			 the current version of AATCC Test Method 35. The water resistance of the
			 garment is the result of a rubber or plastics application to the outer
			 shell, lining, or inner lining.
							(ii)The term treated with plastics refers to textile fabrics impregnated, coated, covered, or laminated with plastics, as described
			 in Note 2 to chapter 59.
							(iii)The term sealed seams means seams that have been covered by means of taping, gluing, bonding, cementing, fusing,
			 welding, or a similar process so that water cannot pass through the seams
			 when tested in accordance with the current version of AATCC Test Method
			 35.
							(iv)The term critically sealed seams means—
								(A)for jackets, windbreakers, and similar articles (including padded, sleeveless jackets), sealed
			 seams that are sealed at the front and back yokes, or at the shoulders,
			 arm holes, or both, where applicable; and
								(B)for trousers, overalls and bib overalls and similar articles, sealed seams that are sealed at the
			 front (up to the zipper or other means of closure) and back rise.
								(vi)The term insulation for cold weather protection means insulation with either synthetic fill, down, a laminated thermal backing, or other lining
			 for thermal protection from cold weather.
							(vii)The term venting refers to closeable or permanent constructed openings in a garment (excluding front, primary
			 zipper closures and grommet(s)) to allow increased expulsion of built-up
			 heat during outdoor activities. In a jacket, such openings are often
			 positioned on the underarm seam of a garment but may also be placed along
			 other seams in the front or back of a garment. In trousers, such openings
			 are often positioned on the inner or outer leg seams of a garment but may
			 also be placed along other seams in the front or back of a garment.
							(viii)The term articulated elbows or knees refers to the construction of a sleeve (or pant leg) to allow improved mobility at the elbow (or
			 knee) through the use of extra seams, darts, gussets, or other means.
							(ix)The term reinforcement refers to the use of a double layer of fabric or section(s) of fabric that is abrasion-resistant
			 or otherwise more durable than the face fabric of the garment.
							(x)The term weatherproof closure means a closure (including, but not limited to, laminated or coated zippers, storm flaps, or other
			 weatherproof construction) that has been reinforced or engineered in a
			 manner to reduce the penetration or absorption of moisture or air through
			 an opening in the garment.
							(xi)The term multi-adjustable hood or adjustable collar means, in the case of a hood, a hood into which is incorporated two or more draw cords, adjustment
			 tabs, or elastics, or, in the case of a collar, a collar into which is
			 incorporated at least one draw cord, adjustment tab, elastic, or similar
			 component, to allow volume adjustments around a helmet, or the crown of
			 the head, neck, or face.
							(xii)The terms adjustable powder skirt and inner protective skirt refer to a partial lower inner lining with means of tightening around the waist for additional
			 protection from the elements.
							(xiii)The term arm gusset means construction at the arm of a gusset that utilizes an extra fabric piece in the under arm
			 usually diamond- or triangular-shaped, design, or pattern to allow radial
			 arm movement.
							(xiv)The term radial arm movement refers to unrestricted, 180-degree range of motion for the arm while wearing performance
			 outerwear.
							(xv)The term odor control technology means the incorporation into a fabric or garment of materials, including, but not limited to,
			 activated carbon, silver, copper, or any combination thereof, capable of
			 adsorbing, absorbing, or reacting with human odors, or effective in
			 reducing the growth of odor-causing bacteria.
							(xvi)The term occupational outerwear means outerwear garments, including uniforms, designed or marketed for use in the workplace or at
			 a worksite to provide durable protection from cold or inclement weather
			 and/or workplace hazards, such as fire, electrical, abrasion, or chemical
			 hazards, or impacts, cuts, punctures, or similar hazards.
							(c)For purposes of this chapter, the importer of record shall maintain internal import records that
			 specify upon entry whether garments claimed as recreational performance
			 outerwear have an outer surface that is water-resistant, treated with
			 plastics, or a combination thereof, and shall further enumerate the
			 specific features that make the garments eligible to be classified as
			 recreational performance outerwear..
				(b)Tariff classificationsChapter 62 of the Harmonized Tariff Schedule of the United States is amended as follows:
				(1)By striking subheading 6201.11.00 and inserting the following, with the article description for
			 subheading 6201.11 having the same degree of indentation as the article
			 description for subheading 6201.11.00 (as in effect on the day before the
			 date of the enactment of this Act):
					
						
							
								
									6201.11 Of wool or fine animal hair:
									6201.11.05Recreational performance outerwearFree52.9¢/kg + 58.5%
									6201.11.10Other41¢/kg + 16.3%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 8% (AU) 16.4¢/kg + 6.5% (OM) 52.9¢/kg + 58.5%.
				(2)By striking subheadings 6201.12.10 and 6201.12.20 and inserting the following, with the article
			 description for subheading 6201.12.05 having the same degree of
			 indentation as the article description for subheading 6201.12.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6201.12.05Recreational performance outerwearFree60%
									Other:
									6201.12.10Containing 15 percent or more by weight of down and waterfowl plumage and of which down comprises
			 35 percent or more by weight; containing 10 percent or more by weight of
			 down 4.4%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 3.9% (AU)60%
									6201.12.20Other9.4%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)90%.
				(3)By striking subheadings 6201.13.10 through 6201.13.40 and inserting the following, with the article
			 description for subheading 6201.13.05 having the same degree of
			 indentation as the article description for subheading 6201.13.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6201.13.05Recreational performance outerwearFree60%
									Other:
									6201.13.10Containing 15 percent or more by weight of down and waterfowl plumage and of which down comprises
			 35 percent or more by weight; containing 10 percent or more by weight of
			 down 4.4%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 3.9% (AU)60%
									Other:
									6201.13.30Containing 36 percent or more by weight of wool or fine animal hair49.7¢/kg + 19.7%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)52.9¢/kg + 58.5%
									6201.13.40Other27.7%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)90%.
				(4)By striking subheadings 6201.19.10 and 6201.19.90 and inserting the following, with the article
			 description for subheading 6201.19.05 having the same degree of
			 indentation as the article description for subheading 6201.19.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6201.19.05Recreational performance outerwearFree35%
									Other:
									6201.19.10Containing 70 percent or more by weight of silk or silk waste Free35%
									6201.19.90Other2.8%Free (AU, BH, CA, CL, CO, E*, IL, JO, KR, MA, MX, OM, P, PA, PE, SG)35%.
				(5)By striking subheadings 6201.91.10 and 6201.91.20 and inserting the following, with the article
			 description for subheading 6201.91.05 having the same degree of
			 indentation as the article description for subheading 6201.91.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6201.91.05Recreational performance outerwearFree58.5%
									Other:
									6201.91.10Padded, sleeveless jackets 8.5%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 7.6% (AU) 3.4% (OM)58.5%
									6201.91.20Other49.7¢/kg + 19.7%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 8% (AU) 19.8¢/kg + 7.8% (OM)52.9¢/kg + 58.5%.
				(6)By striking subheadings 6201.92.10 through 6201.92.20 and inserting the following, with the article
			 description for subheading 6201.92.05 having the same degree of
			 indentation as the article description for subheading 6201.92.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6201.92.05Recreational performance outerwearFree60%
									Other:
									6201.92.10Containing 15 percent or more by weight of down and waterfowl plumage and of which down comprises
			 35 percent or more by weight; containing 10 percent or more by weight of
			 down 4.4%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 3.9% (AU) 60%
									Other:
									6201.92.15Water resistant6.2%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 5.5% (AU) 37.5%
									6201.92.20Other9.4%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 90%.
				(7)By striking subheadings 6201.93.10 through 6201.93.35 and inserting the following, with the article
			 description for subheading 6201.93.05 having the same degree of
			 indentation as the article description for subheading 6201.93.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6201.93.05Recreational performance outerwearFree60%
									Other:
									6201.93.10Containing 15 percent or more by weight of down and waterfowl plumage and of which down comprises
			 35 percent or more by weight; containing 10 percent or more by weight of
			 down 4.4%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 3.9% (AU) 60%
									Other:
									6201.93.20Padded, sleeveless jackets14.9%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 76%
									Other:
									6201.93.25Containing 36 percent or more by weight of wool or fine animal hair49.5¢/kg + 19.6%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 52.9¢/kg + 58.5%
									Other:
									6201.93.30Water resistant 7.1%Free (BH,CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 6.3% (AU) 65%
									6201.93.35Other27.7%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 90%.
				(8)By striking subheadings 6201.99.10 and 6201.99.90 and inserting the following, with the article
			 description for subheading 6201.99.05 having the same degree of
			 indentation as the article description for subheading 6201.99.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6201.99.05Recreational performance outerwearFree35%
									Other:
									6201.99.10Containing 70 percent or more by weight of silk or silk wasteFree35%
									6201.99.90Other4.2%Free (BH, CA, CL, CO, E*, IL, JO, KR, MA, MX, OM, P, PA, PE, SG)3.7% (AU)35%.
				(9)By striking subheading 6202.11.00 and inserting the following, with the article description for
			 subheading 6202.11 having the same degree of indentation as the article
			 description for subheading 6202.11.00 (as in effect on the day before the
			 date of the enactment of this Act):
					
						
							
								
									6202.11Of wool or fine animal hair:
									6202.11.05Recreational performance outerwear Free46.3¢/kg + 58.5%
									6202.11.10Other41¢/kg + 16.3%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 8% (AU) 16.4¢/kg + 6.5% (OM) 46.3¢/kg + 58.5%.
				(10)By striking subheadings 6202.12.10 and 6202.12.20 and inserting the following, with the article
			 description for subheading 6202.12.05 having the same degree of
			 indentation as the article description for subheading 6202.12.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6202.12.05Recreational performance outerwearFree60%
									Other:
									6202.12.10Containing 15 percent or more by weight of down and waterfowl plumage and of which down comprises
			 35 percent or more by weight; containing 10 percent or more by weight of
			 down 4.4%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG)3.9% (AU)60%
									6202.12.20Other8.9%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG)8% (AU)90%.
				(11)By striking subheadings 6202.13.10 through 6202.13.40 and inserting the following, with the article
			 description for subheading 6202.13.05 having the same degree of
			 indentation as the article description for subheading 6202.13.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6202.13.05Recreational performance outerwearFree60%
									Other:
									6202.13.10Containing 15 percent or more by weight of down and waterfowl plumage and of which down comprises
			 35 percent or more by weight; containing 10 percent or more by weight of
			 down 4.4%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG)3.9% (AU)60%
									Other:
									6202.13.30Containing 36 percent or more by weight of wool or fine animal hair43.5¢/kg + 19.7%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)46.3¢/kg + 58.5%
									6202.13.40Other27.7%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)90%.
				(12)By striking subheadings 6202.19.10 and 6202.19.90 and inserting the following, with the article
			 description for subheading 6202.19.05 having the same degree of
			 indentation as the article description for subheading 6202.19.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6202.19.05Recreational performance outerwearFree35%
									Other:
									6202.19.10Containing 70 percent or more by weight or silk or silk wasteFree35%
									6202.19.90Other2.8%Free (AU, BH, CA, CL, CO, E*, IL, JO, KR, MA, MX, OM, P, PA, PE, SG)35%.
				(13)By striking subheadings 6202.91.10 and 6202.91.20 and inserting the following, with the article
			 description for subheading 6202.91.05 having the same degree of
			 indentation as the article description for subheading 6202.91.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6202.91.05Recreational performance outerwearFree58.5%
									Other:
									6202.91.10Padded, sleeveless jackets 14%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 8% (AU) 5.6% (OM)58.5%
									6202.91.20Other36¢/kg + 16.3%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 8% (AU) 14.4¢/kg + 6.5% (OM)46.3¢/kg + 58.5%.
				(14)By striking subheadings 6202.92.10 through 6202.92.20 and inserting the following, with the article
			 description for subheading 6202.92.05 having the same degree of
			 indentation as the article description for subheading 6202.92.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6202.92.05Recreational performance outerwearFree60%
									Other:
									6202.92.10Containing 15 percent or more by weight of down and waterfowl plumage and of which down comprises
			 35 percent or more by weight; containing 10 percent or more by weight of
			 down 4.4%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG)3.9% (AU)60%
									Other:
									6202.92.15Water resistant6.2%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG)5.5% (AU)37.5%
									6202.92.20Other8.9%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG)8% (AU)90%.
				(15)By striking subheadings 6202.93.10 through 6202.93.50 and inserting the following, with the article
			 description for subheading 6202.93.05 having the same degree of
			 indentation as the article description for subheading 6202.93.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6202.93.05Recreational performance outerwearFree60%
									Other:
									6202.93.10Containing 15 percent or more by weight of down and waterfowl plumage and of which down comprises
			 35 percent or more by weight; containing 10 percent or more by weight of
			 down4.4%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 3.9% (AU)60%
									Other:
									6202.93.20Padded, sleeveless jackets14.9%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)76%
									Other:
									6202.93.40Containing 36 percent or more by weight of wool or fine animal hair43.4¢/kg + 19.7%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)46.3¢/kg + 58.5%
									Other:
									6202.93.45Water resistant 7.1%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 6.3% (AU)65%
									6202.93.50Other27.7%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)90%.
				(16)By striking subheadings 6202.99.10 and 6202.99.90 and inserting the following, with the article
			 description for subheading 6202.99.05 having the same degree of
			 indentation as the article description for subheading 6202.99.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6202.99.05Recreational performance outerwearFree35%
									Other:
									6202.99.10Containing 70 percent or more by weight or silk or silk wasteFree35%
									6202.99.90Other2.8%Free (AU, BH, CA, CL, CO, E*, IL, JO, KR, MA, MX, OM, P, PA, PE, SG)35%.
				(17)By striking subheadings 6203.41 and 6203.41.05, and the superior text to subheading 6203.41.05, and
			 inserting the following, with the article description for subheading
			 6203.41 having the same degree of indentation as the article description
			 for subheading 6203.41 (as in effect on the day before the date of the
			 enactment of this Act):
					
						
							
								
									6203.41Of wool or fine animal hair:
									6203.41.05Recreational performance outerwearFree52.9¢/kg + 58.5%
									Trousers, breeches, and shorts:
									6203.41.10Trousers, breeches, or shorts containing elastomeric fiber, water resistant, without beltloops,
			 weighing more than 9 kg per dozen7.6% Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 6.8% (AU) 3% (OM)52.9¢/kg + 58.5%.
				(18)By striking subheadings 6203.42.10 through 6203.42.40 and inserting the following, with the article
			 description for subheading 6203.42.05 having the same degree of
			 indentation as the article description for subheading 6203.42.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6203.42.05Recreational performance outerwearFree60%
									Other:
									6203.42.10Containing 15 percent or more by weight of down and waterfowl plumage and of which down comprises
			 35 percent or more by weight; containing 10 percent or more by weight of
			 down Free60%
									Other:
									6203.42.20Bib and brace overalls10.3%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 90%
									6203.42.40Other16.6%Free (BH, CA, CL, CO, IL, JO, MA, MX, OM, P, PA, PE, SG) 8% (AU) 11.6% (KR)90%.
				(19)By striking subheadings 6203.43.10 through 6203.43.40 and inserting the following, with the article
			 description for subheading 6203.43.05 having the same degree of
			 indentation as the article description for subheading 6203.43.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6203.43.05Recreational performance outerwearFree60%
									Other:
									6203.43.10Containing 15 percent or more by weight of down and waterfowl plumage and of which down comprises
			 35 percent or more by weight; containing 10 percent or more by weight of
			 down Free60%
									Other:
									Bib and brace overalls:
									6203.43.15Water resistant 7.1%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 6.3% (AU) 65%
									6203.43.20Other14.9%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 76%
									Other:
									6203.43.25Certified hand-loomed and folklore products 12.2%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 76%
									Other:
									6203.43.30Containing 36 percent or more by weight of wool or fine animal hair49.6¢/kg + 19.7%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 52.9¢/kg + 58.5% 
									Other:
									6203.43.35Water resistant trousers or breeches7.1%Free (BH, CA, CL, CO, IL, JO, MA, MX, P, PA, PE, SG) 6.3% (AU) 2.8% (KR)65%
									6203.43.40Other27.9%Free (BH, CA, CL, CO, IL, JO, MA, MX, OM, P, PA, PE, SG) 8% (AU) 11.1% (KR)90%.
				(20)By striking subheadings 6203.49 through 6203.49.80 and inserting the following, with the article
			 description for subheading 6203.49 having the same degree of indentation
			 as the article description for subheading 6203.49 (as in effect on the day
			 before the date of the enactment of this Act):
					
						
							
								
									6203.49Of other textile materials:
									6203.49.05Recreational performance outerwearFree76%
									Other:
									Of artificial fibers:
									6203.49.10Bib and brace overalls8.5%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 7.6% (AU)76%
									Trousers, breeches and shorts:
									6203.49.15Certified hand-loomed and folklore products 12.2%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)76%
									6203.49.20Other27.9%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU)90%
									6203.49.40Containing 70 percent or more by weight of silk or silk wasteFree35%
									6203.49.80Other2.8%Free (AU, BH, CA, CL, CO, E*, IL, JO, MA, MX, OM, P, PA, PE, SG)1.1% (KR)35%.
				(21)By striking subheadings 6204.61.10 and 6204.61.90 and inserting the following, with the article
			 description for subheading 6204.61.05 having the same degree of
			 indentation as the article description for subheading 6204.61.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6204.61.05Recreational performance outerwearFree58.5%
									Other:
									6204.61.10Trousers and breeches, containing elastomeric fiber, water resistant, without belt loops, weighing
			 more than 6 kg per dozen7.6%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 3% (OM) 6.8% (AU) 58.5%
									6204.61.90Other13.6%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 5.4% (OM) 8% (AU) 58.5%.
				(22)By striking subheadings 6204.62.10 through 6204.62.40 and inserting the following, with the article
			 description for subheading 6204.62.05 having the same degree of
			 indentation as the article description for subheading 6204.62.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6204.62.05Recreational performance outerwearFree60%
									Other:
									6204.62.10Containing 15 percent or more by weight of down and waterfowl plumage and of which down comprises
			 35 percent or more by weight; containing 10 percent or more by weight of
			 down Free60%
									Other:
									6204.62.20Bib and brace overalls8.9%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 90%
									Other:
									6204.62.30Certified hand-loomed and folklore products 7.1%Free (BH, CA, CL, CO, E, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 6.3% (AU) 37.5%
									6204.62.40Other16.6%Free (BH, CA, CL, CO, IL, JO, MA, MX, OM, P, PA, PE, SG) 8% (AU) 11.6% (KR)90%.
				(23)By striking subheadings 6204.63.10 through 6204.63.35 and inserting the following, with the article
			 description for subheading 6204.63.05 having the same degree of
			 indentation as the article description for subheading 6204.63.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6204.63.05Recreational performance outerwearFree60%
									Other:
									6204.63.10Containing 15 percent or more by weight of down and waterfowl plumage and of which down comprises
			 35 percent or more by weight; containing 10 percent or more by weight of
			 down Free60%
									Other:
									Bib and brace overalls:
									6204.63.12Water resistant7.1%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 6.3% (AU) 65%
									6204.63.15Other14.9%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 76%
									Other:
									6204.63.20Certified hand-loomed and folklore products11.3%Free (BH, CA, CL, CO, E, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 76%
									Other:
									6204.63.25Containing 36 percent or more by weight of wool or fine animal hair13.6%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 58.5%
									Other:
									6204.63.30Water resistant trousers or breeches 7.1%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 6.3% (AU) 65%
									6204.63.35Other28.6%Free (BH, CA, CL, CO, IL, JO, MA, MX, OM, P, PA, PE, SG) 8% (AU) 11.4% (KR)90%.
				(24)By striking subheadings 6204.69 through 6204.69.90 and inserting the following, with the article
			 description for subheading 6204.69 having the same degree of indentation
			 as the article description for subheading 6204.69 (as in effect on the day
			 before the date of the enactment of this Act):
					
						
							
								
									6204.69Of other textile materials:
									6204.69.05Recreational performance outerwearFree76%
									Other:
									Of artificial fibers:
									6204.69.10Bib and brace overalls13.6%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 76%
									Trousers, breeches and shorts:
									6204.69.20Containing 36 percent or more by weight of wool or fine animal hair13.6%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 58.5%
									6204.69.25Other28.6%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 8% (AU) 90%
									Of silk or silk waste:
									6204.69.40Containing 70 percent or more by weight of silk waste1.1%Free (AU, BH, CA, CL, CO, E, IL, J, JO, KR, MA, MX, OM, P, PA, PE, SG) 65%
									6204.69.60Other7.1%Free (BH, CA, CL, CO, E*, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 6.3% (AU) 65%
									6204.69.90Other2.8%Free (AU, BH, CA, CL, CO, E*, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 35%.
				(25)By striking subheading 6211.32.00 and inserting the following, with the article description for
			 subheading 6211.32 having the same degree of indentation as the article
			 description for subheading 6211.32.00 (as in effect on the day before the
			 date of the enactment of this Act):
					
						
							
								
									6211.32Of cotton:
									6211.32.05Recreational performance outerwearFree90%
									6211.32.10Other 8.1%Free (AU, BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 90%.
				(26)By striking subheading 6211.33.00 and inserting the following, with the article description for
			 subheading 6211.33 having the same degree of indentation as the article
			 description for subheading 6211.33.00 (as in effect on the day before the
			 date of the enactment of this Act):
					
						
							
								
									6211.33Of man-made fibers:
									6211.33.05Recreational performance outerwearFree76%
									6211.33.10 Other 16% Free (AU, BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 6.4% (OM) 76%.
				(27)By striking subheadings 6211.39 and 6211.39.05 and inserting the following, with the article
			 description for subheading 6211.39 having the same degree of indentation
			 as the article description for subheading 6211.39 (as in effect on the day
			 before the date of the enactment of this Act):
					
						
							
								
									6211.39Of other textile materials:
									6211.39.04Recreational performance outerwearFree58.5%
									6211.39.08Of wool or fine animal hair12%Free (AU, BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 4.8% (OM)58.5% .
				(28)By striking subheading 6211.42.00 and inserting the following, with the article description for
			 subheading 6211.42 having the same degree of indentation as the article
			 description for subheading 6211.42.00 (as in effect on the day before the
			 date of the enactment of this Act):
					
						
							
								
									6211.42Of cotton:
									6211.42.05Recreational performance outerwearFree90%
									6211.42.10Other8.1%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, OM, P, PA, PE, SG) 7.2% (AU) 90%.
				(29)By striking subheading 6211.43.00 and inserting the following, with the article description for
			 subheading 6211.43 having the same degree of indentation as the article
			 description for subheading 6211.43.00 (as in effect on the day before the
			 date of the enactment of this Act):
					
						
							
								
									6211.43Of man-made fibers:
									6211.43.05Recreational performance outerwearFree 90%
									6211.43.10Other16% Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 8% (AU) 6.4% (OM)90%.
				(30)By striking subheadings 6211.49.10 through 6211.49.90 and inserting the following, with the article
			 description for subheading 6211.49.05 having the same degree of
			 indentation as the article description for subheading 6211.49.10 (as in
			 effect on the day before the date of the enactment of this Act):
					
						
							
								
									6211.49.05Recreational performance outerwearFree35%
									Other:
									6211.49.10Containing 70 percent or more by weight or silk or silk waste 1.2%Free (AU, BH, CA, CL, CO, E, IL, J, JO, KR, MA, MX, OM, P, PA, PE, SG)35%
									6211.49.41Of wool or from animal hair12%Free (BH, CA, CL, CO, IL, JO, KR, MA, MX, P, PA, PE, SG) 4.8% (OM)8% (AU)58.5%
									6211.49.90Other7.3%Free (BH, CA, CL, CO, E, IL, J, JO, MA, MX, OM, P, PA, PE, SG) 6.5% (AU)2.9% (KR)35%.
				5.Staged rate reductionsAny staged reduction of a rate of duty proclaimed by the President before the effective date of
			 this Act, that—
			(1)would take effect after such effective date, and
			(2)would, but for an amendment made by this Act, apply to a subheading of the Harmonized Tariff
			 Schedule of the United States amended by this Act,applies to the corresponding rate of duty set forth in such amendment.6.Effective dateThis Act and the amendments made by this Act shall—
			(1)take effect on the 15th day after the date of the enactment of this Act; and
			(2)apply to articles entered, or withdrawn from warehouse for consumption, on or after such day.
			
